MacKINNON, Circuit Judge
(concurring) :
I concur in the result. However, from a close examination of the record it appears highly likely that subsequent disclosures will prove the federal officers acted within the scope of their proper duties. I say highly likely in view of the opinion we express that:
We believe that the duties of Justice Department officials embrace consultations with the District of Columbia police as to methods used to deal with disturbances that contemplated dis*36ruption of operation of the Federal government.
At 92 n. 7.
My concurrence should not be interpreted as agreement with any inference that may be present in this case or in Sullivan v. Murphy, 156 U.S.App.D.C. 28, 478 F.2d 938, cert. denied, 414 U.S. 880, 94 S.Ct. 162, 38 L.Ed.2d 125 (1973), that the original arrests were unlawful because the police in most cases after 6:23 A.M. on May 3d were required to dispense with the field arrest forms in order to deal with the ensuing riot that was attempting to “close down the government.” Nor do I agree that the submission of the police to the compulsions of dealing with riot and conspiracy to disrupt the federal government shifts the normal burden of proof to them. The police did an admirable job in handling a mob of unprecedented proportions (150,000 people), many of whom were seeking to carry out an unlawful objective by unlawful means, and the results were accomplished without a declaration of martial law, without the intervention of the National Guard or Army troops, and with minimum physical injury to individuals. In so doing, because of their limited manpower, the police were not able to perform all the paper work they usually carry out in making arrests. Thus, many persons who were undoubtedly guilty escaped conviction because the identity of those who could prove their guilt was never recorded. This was a necessary consequence of the unusual circumstances which confronted the police. Nothing I have said, however, condones charging the arrestees in an improper manner after their arrest.